Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 03/01/2022.  Claims 8, 12 and 19 are canceled; claims 21-23 are newly added and claims 1-7, 9-11, 13-18 and 20-23 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-3, 8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109).

Claim 1. Olsen discloses a method for execution by a computing device for generating recommended inputs, comprising:
accessing, from a database, a historical set of inputs and results of a predictive model (accessing a repository storing aggregate information regarding service revenue renewals, the aggregate information comprising historical data generated by one or more commercial entities, the historical data being defined according to one or more metrics related to renewal of one or more service assets by the one or more commercial entities) (claim 1);
approximating a function based on the historical set of inputs and results ([0031], claim 1);
generating a set of recommended inputs based on the gradient of the function, wherein using a recommended input in the function produces a positive result of the function (calculating….claim 1); and
generating a visualization of a graph of the function (generating a visual representation of the predicted outcome for display in an electronic dashboard) (claim 2, figs 6-8)
Olsen does not explicitly discloses computing a gradient of the function using a result of the function with respect to local maximum values of the function;
wherein the visualization indicates the local maximum values, the set of recommended inputs and the gradient provided between the local maximum values, and wherein the gradient represents a slope of a tangent of the graph of the function.
However, Silver discloses computing a gradient of the function using a result of the function with respect to local maximum values of the function (determining a plane position line normal to the gradient direction of a gradient point associated with the local maximum of gradient magnitude…G sub0 and G sub+) (abstract, col. 13, lines 66-67 – col. 14, lines 1-5, fig. 4a);
wherein the visualization indicates the local maximum values, and the set of recommended inputs and the gradient provided between the local maximum values, and wherein the gradient represents a slope of a tangent of the graph of the function (col. 14, lines 58-65; col. 15, lines 3-19; fig. 4a-c); (a gradient estimator for estimating gradient magnitude and gradient direction at a plurality of regularly-spaced gradient points in said digital image, so as to provide a plurality of estimates of gradient magnitude and gradient direction) (claim 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Claim 2. Olsen and Silver disclose the method of claim 1, Olsen discloses wherein the predictive model is created from a set of labeled cases, wherein each case comprises a set of attributes and corresponding results (repository storing aggregate information regarding service revenue renewals, the aggregate information comprising historical data generated by one or more commercial entities, the historical data being defined according to one or more metrics related to renewal of one or more service assets by the one or more commercial entities) (claim 1, [0067]).

Claim 3. Olsen and Silver disclose the method of claim 1, Olsen further discloses wherein the historical set of results (outcome) comprises positive (won) and negative (lost) values ([0070]). One would have been motivated to do so in order to facilitate access to important quantitative and historical information in determining an outcome.

Claim 16. Olsen and Silver disclose the method of claim 1, Silver further discloses wherein the gradient points in a direction of a greatest rate of increase of the function (col. 4, lines 48-52, fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Claim 17. Olsen and Silver disclose the method of claim 1, Silver further discloses wherein the gradient indicates a direction of the local maximum (fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

5.	Claim(s) 4-6, 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) and further in view of Gabardos et al. (US 2019/0030713).

Claim 4. Olsen and Silver disclose the method of claim 1, but fails to explicitly disclose further comprising enriching the historical set of results by multiplying each result of the historical set of results with a corresponding confidence value. 
However, Gabardos discloses enriching the historical set of results by multiplying each result of the historical set of results with a corresponding confidence value ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 5. Olsen Silver and Gabardos disclose the method of claim 4, Gabardos further discloses wherein the set of recommended inputs is prioritized based on the confidence values of the result of the predictive model for each recommended input ([0258],[0261]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 6. Olsen Silver and Gabardos disclose the method of claim 4, Gabardos further discloses comprising reducing the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 9 represents the non-transitory machine-readable storage medium of claim 1 and is rejected along the same rationale. However Gabardos discloses enrich the historical results by multiplying each result of the historical set of result with the corresponding confidence value; approximate a function based on the enriched historical set of inputs and results ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 10. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, Gabardos further discloses, comprising instructions to reduce the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 18. Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, Silver further discloses wherein the gradient points in a direction of a .

6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) and further in view of Doi et al. (US 2010/0299509).

Claim 7. Olsen and Silver disclose the method of claim 1, but fail to explicitly disclose further comprising performing Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function.
However, Doi discloses performing Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by calculating/correcting an output error based on a prediction error processing of multiple time steps.

7.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) in view of Gabardos et al. (US 2019/0030713) and further in view of Doi et al. (US 2010/0299509).

Olsen Silver and Gabardos disclose the non-transitory machine-readable storage medium of claim 9, but fail to explicitly disclose further comprising instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function.
However, Doi discloses instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by calculating/correcting an output error based on a prediction error processing of multiple time steps.

8.	Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (WO 2013/192246) in view of Silver et al. (US 6,408,109) in view of Gabardos et al. (US 2019/0030713) and further in view of Doi et al. (US 2010/0299509).

Claim 13 represents the computing device of claim 1 and is rejected along the same rationale. However Gabardos discloses to enrich the historical results by multiplying each historical result with the corresponding confidence value ([0258]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.
Doi discloses instructions to perform Multivariate Lagrange interpolation on the historical set of inputs and results to approximate the function ([0047],[0102]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Olsen. One would have been motivated to do so in order to achieve both a decrease in the accumulation of errors and a higher speed-up performance by calculating/correcting an output error based on a prediction error processing of multiple time steps.

Claim 14. Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Gabardos further discloses wherein the function engine is to reduce the function to three dimensions using two modifiable inputs of the historical set of inputs ([0259]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 15. Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Gabardos further discloses wherein the set of recommended inputs is prioritized based on the confidence values of the result of the predictive model for each recommended input ([0258]). One would have been motivated to do so in order to achieve better prediction in using quantitative and historical information.

Claim 20. Olsen Silver Gabardos and Doi disclose the computing device of claim 13, Silver further discloses wherein the gradient points in a direction of a greatest rate of increase of the function (col. 4, lines 48-52, fig. 4c). One would have been motivated to do so in order to an inexpensive and/or fast method of high-accuracy event detection.

Allowable Subject Matter
9.	Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments and amendments filed on 03/01/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.

/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171